DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1-5, 7-9, 19, 29 & 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ozaki (JP 2010/072616 A; see machine translation attached to the office action of 9/30/20).
	Regarding claim 1, Ozaki discloses a system comprising: one or both of a light emitter or a light receiver (Fig. 1: 14 – light receiving unit; para [0028]: includes a light emitting element and a light receiving element); and an optical filter adjacent one or both of the light emitter or the light receiver and configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter, (Figs. 1-2: 15 – light receiving unit; see also Fig. 11: the filter of Example 1 has a near-IR transmission of between ~75-95%, which is seen to be sufficient to provide “high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter”) wherein the optical filter comprises a wavelength selective scattering layer (Fig. 2: 23 – scattering reflection layer).
Ozaki is further seen to disclose the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 0.9, the near-infrared scattering ratio being a ratio of an average near-infrared scattering to an average visible scattering (para [0028]: “visible light of the external light is scattered and reflected by the fine particles of the scattering reflection layer so that the amount of visible light transmitted is attenuated… although some infrared rays may be scattered and reflected by the scattering reflection layer 23, a predetermined transmission 
Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the system accordingly includes ensuring sufficient infrared light reaches the light receiving unit while desirably minimizing the amount of visible light that reaches the light receiving unit, thus preventing malfunctions due to visible light reaching the photodetector (para [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ozaki such that the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 0.9, the near-infrared scattering ratio being a ratio of an average near-infrared scattering to an average visible scattering, and the wavelength selective scattering layer has a visible reflective haze ratio of greater than about 0.5, the visible reflective haze ratio being a ratio of an average visible diffusive reflectance to an average visible total reflectance, in order to improve the performance of the system and prevent malfunctions due to visible light reaching the photodetector.

Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the system accordingly includes ensuring sufficient infrared light reaches the light receiving unit while desirably minimizing the amount of visible light that reaches the light receiving unit, thus preventing malfunctions due to visible light reaching the photodetector (para [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ozaki accordingly, in order to improve the 
Regarding claim 29, Ozaki discloses a method comprising: disposing an optical filter (Figs. 1-2: 15 – light receiving unit) adjacent one or both of a light emitter or a light receiver (Fig. 1: 14 – light receiving unit; para [0028]: includes a light emitting element and a light receiving element), the optical filter configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter (see Fig. 11: the filter of Example 1 has a near-IR transmission of between ~75-95%, which is seen to be sufficient to provide “high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter”),wherein the optical filter comprises a wavelength selective scattering layer (Fig. 2: 23 – scattering reflection layer).
Ozaki is further seen to disclose the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 0.9, the near-infrared scattering ratio being a ratio of an average near-infrared scattering to an average visible scattering (para [0028]: “visible light of the external light is scattered and reflected by the fine particles of the scattering reflection layer so that the amount of visible light transmitted is attenuated… although some infrared rays may be scattered and reflected by the scattering reflection layer 23, a predetermined transmission amount is secured”) (this is seen to correspond with a ratio as claimed), and wherein the wavelength selective scattering layer has a visible reflective haze ratio of greater than about 0.5, the visible reflective haze ratio being a ratio of an average visible diffusive reflectance to an average visible total reflectance (para [0012]: the optical article “has a white appearance due to scattering and reflection of light in the visible range by the scattering layer; … the term “white” refers to the state where the wavelength of visible light is scattered and clouded” para [0021]: 
Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the method accordingly includes ensuring sufficient infrared light reaches the light receiving unit while desirably minimizing the amount of visible light that reaches the light receiving unit, thus preventing malfunctions due to visible light reaching the photodetector (para [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ozaki such that the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 0.9, the near-infrared scattering ratio being a ratio of an average near-infrared scattering to an average visible scattering, and the wavelength selective scattering layer has a visible reflective haze ratio of greater than about 0.5, the visible reflective haze ratio being a ratio of an average visible diffusive reflectance to an average visible total reflectance, in order to improve the performance of the system and prevent malfunctions due to visible light reaching the photodetector.
Regarding claim 35, Ozaki discloses an article comprising an optical filter (Figs. 1-2: 15 – light receiving unit), the optical filter configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter (see Fig. 11: the filter of Example 1 has a near-IR transmission of between ~75-95%, which is seen to be sufficient to provide “high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter”), wherein the optical filter comprises a wavelength selective scattering layer (Fig. 2: 23 – scattering reflection layer).

Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of modifying the article accordingly includes ensuring sufficient infrared light reaches the light receiving unit while desirably minimizing the amount of visible light that reaches the light receiving unit, thus preventing malfunctions due to visible light reaching the photodetector (para [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Ozaki such that the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 0.9, the near-infrared .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 & 26 of copending Application No. 16/071,573 (reference application). Although the claims at issue are not identical, they are not patentably distinct for the following reasons:
Claims 7 & 26 of the reference application include all the limitations of claim 1 (see independent claim 1 of the reference application), except the optical filter being “configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter.” However, because claim 7 recites “the wavelength selective scattering layer [of the optical filter] transmits greater than about 50% of incident near-infrared light,” and claim 26 recites “the optical filter is configured to… allow[] the light receiver to receive near-infrared wavelengths,” high clarity near-IR transmission is seen to be inherently recited in these claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicant's arguments submitted 12/10/20 have been considered, but are not found persuasive.
	Applicant argues Ozaki does not disclose the optical filter is “configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter” because the filter scatters and reflects a quantity of near-IR light (p. 9 of Remarks).
	Examiner respectfully disagrees. 
No special definition of “high-clarity near-infrared transmission” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of the above limitation which seems to imply that 100% near-IR transmission is required.  However, the specification is silent as to such a requirement; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. Ozaki’s disclosure of 75-95% near-IR transmission is seen to be sufficient to provide “high-clarity near-infrared transmission,” absent evidence to the contrary or recitation of a specific quantity of transmission.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872